/£/$. 00 /&> ?-A/



                                     FOURTEENTH COURT OF APPEALS
                      CIVIL APPEAL MEDIATION DOCKETING STATEME1*
                                                                                                     FILED IN
                                        RETURN WITHIN 15 DAYS TO:                              14th COURT OF APPEALS
                                                                                                   HOUSTON

                            CLERK, FOURTEENTH COURT OF APPEALS;                                    MAR 12 2015
                           301 FANNIN, ROOM 245; HOUSTON, TEXAS 77002
           ***For Civil Appeals, see Section Vfor information about the Pro Bono Program slnSlS?ffrtJERK^
   administered by the Pro Bono Committees of the Appellate Practice Sections of the StateTfotjtfa*«Jj^ -
                                             the Houston Bar Association.


             General Information:

  Appellant(s): /
                  &fiiWL~               fc&b)               Appellate Cause No.:
                                                                                       W„!S~-0*> 6S~cV


                                                           Trial Ct. Cause No.:    fl&O    4
  Appe.lee(s) #flW«V<W/&*****
       • Cfi...                              •'"'"••;      County:        'JW&W

 Other:-
        firr., && fl fi&sz&r&s"
                                                           Trial Court:
                                                                            /oro tiv
       cm**? go2 ,


 ii.        Timetable:


Appeal stayed by bankruptcy. Date bankruptcy filed:
List:       name of bankruptcy court:

           bankruptcy case number:

           style of bankruptcyfiling:



III.       Jurisdiction:


Will you challengethis court's
jurisdiction?                           No   -r                             Yes    •
     IV.      Indigency Of Party (TRAP 32.1(k)): (Attach file-stamped copy of affidavit)

                                                                 Filed                                        N/A
                                                                                             Date
                       Event
                                                          Check as appropriate

                                                                                                7®
     Affidavit filed                             No   D              Yes   7^                  2oto


     Contest filed                               No   •              Yes   ^

     Date ruling on contest due:                                           n


     Ruling on contest:
     Sustained •          Overruled   </
     V.       Pro Bono Pilot Program:

     The Pro Bono Committees'of the Appellate Practice Sections of the State Bar ofTexas and the Houston Bar
     Association are'participating in a Pro Bono Program to place a limited number ofcivil appeals with appellate
     counsel' who will represent the appellant/appellee in the appeal before the Fourteenth Court ofAppeals. ., /
     The'Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in.the Pilot
     Program based upon "a number of discretionary criteria, including the financial means ofthe appellee. Ifacaseis
     selected by the Committee,'and can be matched with appellate counsel, that counsel will take over representation-
     ofthe appellee without'charging legal fees. More information regarding this program can be found in-the^m
     Bono Pilot Program.Pamphlei'available in paper form at the Clerk's Office or on the Internet at http://www.tex-
     app.omand htto://www.hba.brg/folder-sections/sec-aDPellate.htm. Ifyour case is selected and matched with a
     volunteer lawyer,1 you will"receive aletter from the Pro Bono Pilot Committee within thirty (30) to forty-five.(45)
     days aftersubmitting this Docketing Statement.

     NOTE: There is no guarantee that, if you submit your case for possible Inclusion in the Pro Bono
     Program, the Pro Bono Committee will select your case and that pro bono counsel can be found to
     represent you. Accordingly, you should not forego seeking other counsel to represent you in this
     proceeding. By signing your name below, you are authorizing the Pro Bono Committee to transmit
     publicly available facts and information about your case, including parties and background, through
     selected Internet sites and a Listserv to its pool of volunteer appellate attorneys,

      1.       Do you want this case to be considered for inclusion in the Pro Bono Pilot Program?
                             Yes CT              No O

     Ifyou answered "Yes" to Question V.l,then please answer the following questions.
     2         Do you authorize the Pro Bono Committee to contact your trial counsel ofrecord in this matter to
      answer questions the committee may have regarding the appeal? Please note that any such conversations would
      be maintained as confidential by the Pro Bono Committee and the information used solely for the purposes of
      considering the casefor inclusion in the Pro Bono Program.

                               Yes               No   •

                                                                                                                           f



,,         ^ -nM- sat-- UWV t>r7*>*A*ot*'M*l<i'rO *J/ 1\^,W^<> -h** ^w^^??^
     /




 3.        If you have not previously filed an affidavit of indigency and attached a file-stamped copy of that
 affidavit, does yourincome exceed 200% of the U.S. Department of Health and Human Services Federal Poverty
 Guidelines? These guidelines can be found in the Pro Bono Program Pamphlet as well as on the Internet at
 http://aspe.hhs.gov/povertv/06po verty.shtm1.        <

                         Yes    D            No   i/
 4.       Areyou willing to disclose yourfinancial circumstances to thePro Bono Committee? If so, please attach
 an Affidavit of Indigency completed and executed by the appellee. Forms may be found in the Clerk's Office or
 on the Internet at http://www.tex-app.org and http://www.hba.orE/folder-seclions/sec-appellate.htm. Your
 participation in the Pro Bono Pilot Program may be conditioned upon your execution of an affidavit under oath as
 to your financial circumstances.

                         Yes                 No   •


 5.       Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable
 standard of review, if known (withoutprejudice to the right to raise additional,issues or request additional relief;
 use aseparate attachment, ifnecessary). VP tt&>* 8.m> W Lofc*™* Rmb i^i 77/tf jfotf/fln**
                     *   /                            -   ~-            . Mt>rn. %*>$ 70^ flkitf p> ***AT



     LHP                                                                                                                /I pp&*&, rjz ctv*


VI.      Alternative DisputeResolution/Mediation (if applicable)

Instructions: This information will be used in conjunction withthe Riile 32.1 docketing'statement to evaluate
your case for-possible referralto an alternative dispute resolution procedure. SeeTEX^R. APP. P. 32.1. The court
will riot consider youranswers if the case is submitted on the merits: Each party (except Where noted) must
complete and file a completed docketing form in the Courtof Appeals afterthe appearis perfected..

Check Y for yes or N for no. Fill in all blanks or check appropriate boxes.

1.       Should this case be referred to mediation? Yes (5      No • (use additional sheets if necessary)

If no, why?




(The court makes the final decision regarding referral of a case to mediation)
                                                                                              /
2.       Has this case been through an ADR procedure in the trial court? Yes •        No 23

If you answered yes:

a.       Who was the mediator?


b.       What type of ADR procedure?

c.       At what stage did the case go through ADR?

         pre-trial           trial           post-trial         other
3.        Rate the case for complexity. Use^for the least complex and 5 for the most complex. Check one:

                  lO       2 •        3 0   4/D * 5 D



VII.      Signature:                                 X




                                                             Date: ttftkCtt {jO^hajl
Signature of counsel (or pro se party)                       State Bar No.:




Printed Name: : K-iVHfri            M/rf-h.1
Address


Email Address


Telephone Number:

Facsimile Number:


Representing:' (Appellant/Appellee^